DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-21, 24-29, 31, and 35-38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bacon (US 9085919 B2), herein referred to as Bacon.
With regard to claim 1, Bacon teaches a latch assembly (1) adapted for mounting adjacent an associated closure of the type that can be shifted between an open position and a closed position, the latch assembly comprising: 
an exterior housing (22) having an inner face and an outer face; 
a door latch (5) disposed proximate a side edge of the exterior housing and adapted to engage a jamb section (14) of a door opening (13), the door latch having a door open position and a door closed position; 
a plunger (100) operably connected with the door latch and slidingly received within a plunger recess (30) operably coupled with the inner face of the exterior housing, wherein the plunger has a latched position and an unlatched position within the plunger recess; 
a resilient member (102) operably coupled with the plunger and urging the plunger to the latched position; and 
an external lever (4) pivotally mounted on the outer face of the exterior housing for rotation between a latched position and an unlatched position, the external lever comprising a first leg (unlabeled, the front face of lever 4), a second leg (26) disposed at an angle relative to the first leg, and a pivot mount (unlabeled, shown in Figure 4A below) disposed between the first leg and the second leg, the second leg of the external lever being operably coupled with the plunger; 

    PNG
    media_image1.png
    551
    597
    media_image1.png
    Greyscale
wherein the plunger is maintained in the latched position by the resilient member when the external lever is in the latched position, whereby the closure cannot be unintentionally shifted from the closed position, and wherein the plunger is displaced from the latched position to the unlatched position by the second leg of the external lever when the external lever is rotated from the latched position to the unlatched position, whereby the closure is free to be shifted from the closed position to the open position (described in Column 7, Lines 30-48).
With regard to claim 2, Bacon teaches the latch assembly as set forth in claim 1, wherein the first leg (the front face length of 4) of the external lever (4) and the second leg (26) of the external lever are fixedly disposed substantially orthogonally one to the other (as seen in Figure 4).
With regard to claim 11, Bacon teaches the latch assembly as set forth in claim 1, wherein the plunger (100) further comprises a longitudinal slot (101) within which a plunger cam surface is disposed at a distal end (unlabeled, the end further from the latch 5) thereof, the plunger cam surface being operably coupled with the second leg (26) of the external lever, and wherein the plunger is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the plunger cam surface when the external lever is rotated from the latched position to the unlatched position (Column 9, Lines 50-67).

    PNG
    media_image2.png
    168
    351
    media_image2.png
    Greyscale
With regard to claim 12, Bacon teaches the latch assembly as set forth in claim 11, further comprising an interior plunger arm integrally formed with the plunger and extending therefrom in a substantially perpendicular direction. While this arm is not labeled nor described in the specification, it can be clearly seen in the figures, especially Figure 15 (labeled in red below).

With regard to claim 13, Bacon teaches the latch assembly as set forth in claim 11, wherein the longitudinal slot (101) is wider than the second leg (26) of the external lever, as described in Column 9, Lines 50-67, as the longitudinal slot allows the second leg.
With regard to claim 14, Bacon teaches the latch assembly as set forth in claim 1, wherein the plunger further comprises an interior plunger arm. The arm is not labeled nor described in the specification, but it can be clearly seen in the figures especially Figure 15 (labeled in red above).
With regard to claim 15, Bacon teaches the latch assembly as set forth in claim 14, wherein the interior plunger arm is integrally formed with plunger. The interior plunger arm is not labeled nor described in the specification, but it can be clearly seen in the figures to be integrally formed with the plunger.
With regard to claim 16, Bacon teaches the latch assembly as set forth in claim 14, further comprising: 
an interior housing (23) having an inner face and an outer face; 
an interior door release control (50) having a latched position and an unlatched position mounted proximate the outer face of the interior housing; and 
an inside lever cam (51) fixedly coupled with the interior door release control and operably coupled with the interior plunger arm; 
wherein the plunger is displaced from the latched position to the unlatched position by the inside lever cam bearing against the interior plunger arm when the interior door release control is operated from the latched position to the unlatched position (described in Column 7, Lines 30-48).
With regard to claim 17, Bacon teaches the latch assembly as set forth in claim 16, wherein the interior door release control (50) is a rotatable lever.
With regard to claim 18, Bacon teaches the latch assembly as set forth in claim 16, wherein the interior plunger arm comprises an angled cam surface operable coupled with the inside lever cam (51). The interior plunger arm is not labeled nor described in the specification, but it can be clearly seen in the figures to be operably coupled with the inside lever cam in operation of the latch assembly.
With regard to claim 19, Bacon teaches the latch assembly as set forth in claim 1, wherein the resilient member (102) comprises a compression spring having a first end received within a cavity disposed within an end of the plunger and a second end abutting a terminal wall of the plunger recess opposite the end of the plunger (best seen in Figure 10).
With regard to claim 20, Bacon teaches the latch assembly as set forth in claim 1, wherein the plunger recess (30) is integrally formed on the inner face of the exterior housing (22).
With regard to claim 21, Bacon teaches the latch assembly as set forth in claim 1, further comprising: 
an aperture (6) extending through the exterior housing through which a lock cylinder (7) extends from the outer face, the lock cylinder having a locked condition and an unlocked condition; and 
a lock cam (8) operably and rotatably coupled with the lock cylinder and adapted to selectively engage the first leg of the external lever; 
wherein rotation of the lock cylinder from the unlocked condition to the locked condition selectively rotates the lock cam into engagement with the first leg of the external lever to prevent rotation of the external lever from the latched position to the unlatched position, and rotation of the lock cylinder from the locked condition to the unlocked condition rotates the lock cam out of engagement with the first leg of the external lever to allow rotation of the external lever from the latched position to the unlatched position (described in Column 6, Lines 21-40).	With regard to claim 24, Bacon teaches the latch assembly as set forth in claim 21, wherein the lock cylinder is master keyed for dealer convenience (described in Column 6, Lines 21-40).
With regard to claim 25, Bacon teaches the latch assembly as set forth in claim 1, further comprising a deadbolt (80) movably mounted to the exterior housing for shifting between a locked position, wherein the closure is positively retained in the closed position, and an unlocked position, wherein the closure is free to be shifted between the open position and the closed position.
With regard to claim 26, Bacon teaches the latch assembly as set forth in claim 25, wherein the deadbolt (80) is slidably mounted to the exterior housing with an outer end (81) thereof that extends exterior of the exterior housing for engagement with an associated strike adjacent the closure and an inner end thereof which extends interior of the exterior housing, the latch assembly further comprising: 
an aperture (10) through the exterior housing through which an external deadbolt lock cylinder (12) extends from the outer face, the external deadbolt lock cylinder having a locked condition and an unlocked condition; 
a deadbolt lock cam (74) operably and rotatably coupled with the external deadbolt lock cylinder; and 
a first link (83) having a first end (84) thereof pivotally connected with the inner end of the deadbolt and a second end (85) thereof pivotally connected with a crank arm (76) of a deadbolt cam (74), such that actuation of the external deadbolt lock cylinder between the locked and unlocked positions longitudinally shifts the deadbolt between the locked and unlocked positions.
With regard to claim 27, Bacon teaches the latch assembly as set forth in claim 26, wherein the outer end of the deadbolt is tapered, as seen in Figure 14,
With regard to claim 28, Bacon teaches the latch assembly as set forth in claim 26, further comprising: 
an interior housing (23) having an inner face and an outer face; 
an interior deadbolt control (52) having a locked position and an unlocked position mounted proximate the outer face of the interior housing; and  
34a deadbolt shaft (78) fixedly coupled with the interior deadbolt control and operably coupled with the deadbolt cam; wherein the deadbolt is displaced between the locked and unlocked positions by actuation of the interior deadbolt control between the locked and unlocked positions of the interior deadbolt control.
With regard to claim 29, Bacon teaches the latch assembly as set forth in claim 28, wherein interior deadbolt control is actuated by rotation between the locked and unlocked positions of the interior deadbolt control (52).
With regard to claim 31, Bacon teaches a latch assembly (1) adapted for mounting adjacent an associated closure of the type that can be shifted between an open position and a closed position, the latch assembly comprising: 
an exterior housing (22) having inner face and an outer face; 
a door latch (5) disposed proximate a side of the exterior housing and adapted to engage a jamb section (14) of a door opening (13), the door latch having a door open position and a door closed position; 
a plunger (100) slidingly received within a plunger recess (30) disposed on the inner face of the exterior housing and operably connected with the door latch, wherein the plunger has a latched position and an unlatched position within the plunger recess; 
a resilient member (102) operably coupled with the plunger and urging the plunger to the latched position; and 
an external lever (4) pivotally mounted on the outer face of the exterior housing for rotation between a latched position and an unlatched position, the external lever comprising a first leg (unlabeled, the front face of lever 4), a second leg (26) disposed substantially orthogonally relative to the first leg, and a pivot 35mount (unlabeled, shown in Figure 4A below) disposed between the first leg and the second leg, the second leg of the external lever being operably coupled with the plunger; 
wherein the plunger is maintained in the latched position when the external lever is in the latched position by the resilient member, whereby the closure cannot be unintentionally shifted from the closed position, and the plunger is displaced from the latched position to the unlatched position when the external lever is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the plunger, whereby the closure is free to be shifted from the closed position to the open position (described in Column 7, Lines 30-48).

    PNG
    media_image1.png
    551
    597
    media_image1.png
    Greyscale
With regard to claim 35, Bacon teaches the latch assembly as set forth in claim 31, wherein the plunger comprises an interior plunger arm (101) operably coupled with the second leg (26) of the external lever, whereby the plunger is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the interior plunger arm when the external lever is rotated from the latched position to the unlatched position.
With regard to claim 36, Bacon teaches a latch assembly (1) adapted for mounting adjacent an associated closure of the type that can be shifted between an open position and a closed position, the latch assembly comprising: 
an exterior housing (22) having inner face and an outer face; 
an interior housing (23) having an inner face and an outer face; 
a door latch (5) disposed proximate a side of the exterior housing and adapted to engage a jamb section (14) of a door opening (13), the door latch having a door open position and a door closed position; 
a plunger (100) slidingly received within a plunger recess (30) operably coupled with the inner face of the exterior housing and operably connected with the door latch, wherein the plunger has a latched position and an unlatched position within the plunger recess and comprises a plunger cam surface (101) and an interior plunger arm (labeled in red above in Figure 15) integrally formed with the plunger and extending therefrom in a substantially perpendicular direction; the interior plunger arm is not labeled nor described in the specification, but it can be clearly seen in the figures to be integrally formed with the plunger and extending therefrom in a perpendicular direction; 
a resilient member (102) operably coupled with the plunger and urging the plunger to the latched position; and 
an external lever (4) pivotally mounted on the outer face of the exterior housing for rotation between a latched position and an unlatched position, the external lever comprising a first leg (unlabeled, the front face of lever 4), a second leg (26) disposed substantially orthogonally relative to the first leg, and a pivot mount (unlabeled, shown in Figure 4A below) disposed between the first leg and the second leg, the second leg of the external lever being operably coupled with the plunger; 
an interior door release control (50) having a latched position and an unlatched position mounted proximate the outer face of the interior housing; and 
an inside lever cam (51) fixedly coupled with the interior door release control and operably coupled with the interior plunger arm; 
wherein the plunger is maintained in the latched position when the external lever is in the latched position by the resilient member, whereby the closure cannot be unintentionally shifted from the closed position, the plunger is displaced from the latched position to the unlatched position when the external lever is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the plunger cam surface or the inside lever cam bearing against the interior plunger arm when the interior door 37release control is operated from the latched position to the unlatched position, whereby the closure is free to be shifted from the closed position to the open position.
With regard to claim 37, Bacon teaches the latch assembly as set forth in claim 36, wherein the interior housing is mounted to the inner face of the exterior housing (by fasteners 21) and the plunger is disposed between the exterior housing and a plate (120), and the plunger is restrained within the plunger recess.
With regard to claim 38, Bacon teaches the latch assembly as set forth in claim 36, further comprising: 
a slidable deadbolt (80) having a locked position and an unlocked position; and 
a deadbolt knob (52) mounted proximate to the outer face of the interior housing, the deadbolt knob having a locked position and an unlocked position and being operably and rotatably coupled with a deadbolt lock cylinder (12), wherein operation of the deadbolt knob from the unlocked position to the locked position slides the deadlbolt to a locked position, and rotation of the deadbolt knob from the locked position to the unlocked position slides the deadbolt to an unlocked position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (US 9085919 B2) in light of Sorenson (US 0437007 A), herein referred to as Bacon and Sorenson, respectively.
With regard to claim 3, Bacon teaches the latch assembly as set forth in claim 1, but does not teach that the exterior housing further comprises a fixed external handle and the first leg of the external lever is disposed proximate the fixed external handle.
Sorenson teaches a lock handle with a first leg (g), second leg (f), and a pivot mount (c), as seen in Figure 3, with a fixed external handle (i), wherein the first leg is disposed proximate the fixed external handle. Upon actuation of the lock handle, the second leg is rotated to disengage a latch bolt.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have replaced the external handle of Bacon with the lock handle of Sorenson, such that the second leg (f) of Sorenson is in place of the second leg (26) of Bacon, providing increased security for the handle by the external handle (i).
With regard to claim 4, Bacon and Sorenson teach the latch assembly as set forth in claim 3. The external lock handle of Sorenson is clearly seen in the figures to be fixedly mounted to its housing (a), and it would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined Sorenson with Bacon such that the fixed external handle as described for claim 3 would be fixedly mounted to the exterior housing, despite not being explicitly stated in the specification.
Bacon and Sorenson do not explicitly state that the exterior housing and the fixed external handle are injection molded and the fixed external handle is fixedly mounted to the exterior housing. However, as is described in MPEP 2133 I., product-by-process claims’ patentability is based on the product itself and not its method of production. Because the prior art shows the structure claimed, the claim is considered unpatentable.
With regard to claim 5, Bacon and Sorenson teach the latch assembly as set forth in claim 4, wherein the fixed external handle (of Sorenson) further comprises a recess (in the back of external handle i) within an interior surface thereof and the first leg of the external lever is pivotably received within the recess of the fixed external handle as the external lever is rotated from the latched position to the unlatched position, as seen in Figure 3.
With regard to claim 7, Bacon and Sorenson teach the latch assembly as set forth in claim 4, wherein the fixed external handle comprises a first end and a second end attached as a separate component to the outer face of the exterior housing, and wherein the first end comprises a slot adapted to engage a protuberance formed on the outer face of the exterior housing proximate the first end of 
    PNG
    media_image3.png
    329
    413
    media_image3.png
    Greyscale
the fixed external handle to secure the first end of the fixed external handle to the exterior housing, as can be seen on Figure 3 as labeled below.
With regard to claim 9, Bacon and Sorenson teach the latch assembly as set forth in claim 5, further comprising an integrally formed sleeve (in b of Sorenson, as labeled below) formed on the outer face of the exterior housing proximate a first end of the fixed external handle through which the second leg of the external lever extends and over which the recess of the fixed external handle is disposed, as can be seen in Figure 3 of Sorenson below.

    PNG
    media_image4.png
    205
    298
    media_image4.png
    Greyscale
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have combined Sorenson with Bacon in such a way to keep this integrally formed sleeve through which the second leg (f) of Sorenson extends, in order to provide adequate space for the actuation of the external lock handle.
With regard to claim 10, Bacon and Sorenson teach the latch assembly as set forth in claim 5, wherein an interior surface of the first leg (g, of Sorenson) of the external lever comprises a substantially continuous surface (the exposed part of g seen in Figure 6) that remains outside of the recess of the fixed external handle as the external lever is rotated from the latched position to the unlatched position.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon (US 9085919 B2) in light of Sorenson (US 0437007 A) and Pickar (US 20130133384 A1), herein referred to as Bacon, Sorenson, and Pickar, respectively.
With regard to claim 6, Bacon and Sorenson teach the latch assembly as set forth in claim 5, Sorenson further teaching wherein the pivot mount (c) is disposed within the recess of the fixed external handle (i), fixing the pivot mount to the external lever on the outer face of the exterior housing (a) for rotation of the external lever between the latched position and the unlatched position.
Sorenson fails to teach the fixed external handle comprises a pair of opposed pivot bosses, where the pivot mount is disposed in alignment with and between the pair of opposed pivot bosses and wherein a pivot pin extends through the pair of opposed pivot bosses and the pivot mount to pivotally mount.
Pickar teaches a method of fixing a pivoting handle (22) between a pair of opposed pivot bosses (84), with a pivot pin (86) extending through the pair of opposed pivot bosses and the pivot mount (unlabeled, seen on the side of the handle 22 in Figure 6) to pivotally mount the handle to the housing.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have used the method of mounting a rotatable handle of Pickar to mount the handle of Sorenson, providing a simple and secure method of installation and use.
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 8, the prior art fails to teach a lock assembly such as that as described above for claim 7 that further comprises a pair of opposed cavities on the second end of a fixed external handle that fittingly receive an integrally formed pair of opposed bosses on the outer face of the exterior housing, between which a fastener extends to secure the second end of the external handle to the housing, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added these limitations without the benefit of hindsight. Therefore, claim 8 would be allowable. 
With regard to claim 22, the prior art fails to teach a lock assembly as described in claim 21, with a notch in the first leg of the external lever, such that the lock cam of a lock cylinder would rotate into and out of engagement with the notch on the first leg to lock and unlock the rotation of the first leg, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 22 and its dependent claim 23 would be allowable.
With regard to claim 30, the prior art fails to teach the lock assembly of claim 26, such that there would be a deadbolt clutch spring and a plate comprising a plurality of symmetrically arranged radial slots that engage opposed radial detents disposed on the deadbolt clutch spring to retain the deadbolt in the locked position, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 30 would be allowable.
With regard to claim 32, the prior art fails to teach the lock assembly of claim 31, such that the exterior housing further comprises a fixed external handle and an integrally formed sleeve formed on the outer face of the exterior housing proximate a first end of the fixed external handle through which the second leg of the external lever extends to limit leakage of water into the latch assembly, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 32 and its dependent claims 33-34 would be allowable.
With regard to claim 39, the prior art fails to teach the lock assembly of claim 38, such that there would be a deadbolt clutch spring and a plate comprising a plurality of symmetrically arranged radial slots that engage opposed radial detents disposed on the deadbolt clutch spring to retain the deadbolt in the locked position, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 39 and its dependent claim 40 would be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675